DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 32 is directed to an ink composition and includes the limitation, “wherein the solid particles are configured to serve as support material for a three-dimensional (3D) printed object when the liquid carrier is removed from the dispersion, and the support material is separable from the 3D printed object.”  This limitation is indefinite for failing to clearly set forth how the solid particles are “configured” to achieve the function recited in the indicated limitation.  Furthermore, claims are deemed indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties.  Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157.  As such, the Applicant should amend the instant claims to recite the materials that give rise to the property recited in pending claim 1.
	Claim 37 includes the limitation, “wherein the solid particles include polymers that are configured to be either melted out or fired off of the 3D printed object.”  However, the definition of “configured” in this claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-37, 39 and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGP 2012/0111409).
Kim teaches a semiconductor ink for inkjet printing comprising titanium oxide particles comprising a dispersing agent sold under the trademark DISPERBYK as well as methyl cellulose ([0022-27] and Example 1 [0108-113]).  In the instant embodiments, the Applicant teaches an inkjet ink that comprises titanium oxide particles, a DISPERBYK dispersing agent and a surface modifier (see p. 12 of the instant specification).  The Applicant further teaches in the instant specification that a suitable surface modifier comprises a cellulosic polymer such as methyl cellulose (see p. 10 of the instant specification).  Kim further teaches the use of ethylene glycol as a carrier solvent for the ink ([0025]), which is taught to be a suitable carrier by the Applicant (see pp. 8-9 of the instant specification).  As such, the inkjet composition of Kim is sufficiently similar to the inkjet composition of the instant application that it would inherently act the manner set forth in pending claim 32.  The Applicant is reminded that the recitation of pending claim 32 reading, “wherein the solid particles are configured to serve as support material for a three-dimensional (3D) printed object when the liquid carrier is removed from the dispersion, and the support material is separable from the 3D printed object” represents an intended use of the ink composition of pending claim 32.  According to the MPEP 2111.02 (II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-
	Kim further teaches that the titanium oxide particles be submicrometer in size ([0029], [0077] and [0110]).  Furthermore, the metal oxide particles (such as titanium oxide) are taught to comprise up to 20% by weight of the total ink composition ([0023]).  The particles are further understood to be soluble in water ([0025]).  The carrier vehicle includes solvents, water and mixtures thereof ([0025] and while a weight range for the carrier is not expressly taught by Kim, the weight range can be determined from the weight ranges of other components of the ink and overlaps the range recited by the Applicant in pending claim 41 ([0023-27]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/27/2022